Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with S. Myers Dill (71656) on 08/29/2022.

The application has been amended as follows: 

Claim 10 at line 2 read in part:
“…radiation is coupled…”
And is now to read:
“…radiation of a first wavelength is coupled…”

Claim 10 at line 13 read in part:
“…the second wavelength in a color…”
And is now to read:
“…the second wavelength by use of a color…”

Claim 10 at line 15 read in part:
“…radiation of a first wavelength,…”
And is now to read:
“…radiation of the first wavelength,…”

Response to Amendment
	The Examiner acknowledges the amending of claims 1 and 10.
Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn due to the current amendments.
	The Examiner notes that the changes to claim 1 are understood to alleviate the previously outlined concern regarding the color control module acting as a converting device (similar to a non-linear crystal). The current claim language found in claim 1 reads in such a way that the action of the color control module, which acts to suppress either of the 2nd or 3rd wavelengths resulting in an increase in intensity of the other of the wavelengths (e.g. the intensity of lambda2 is suppressed which allows the intensity of lambda3 to increase), is not one of a wavelength conversion means.
Response to Arguments
	The Examiner agrees with the Applicant’s Remarks (07/14/2022) regarding the current amendments differentiating from the art of record.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 outline a laser light source and a method for generating laser light. The light source makes use of 3 wavelengths of light, 1 being from an optical pump, and intermediate mirror creating a multi-armed cavity, and a color control module, located between the first end mirror and the intermediate mirror, which acts on either the 2nd/3rd wavelength to suppress the intensity of that wavelength thereby allowing the 3rd/2nd wavelength to grow in intensity. The pump is coupled in through the first end mirror while the light of all three wavelengths exits the second end mirror. The method of claim 10  has a similar laser construction to claim 1, with a slightly broader outline of the color control module to be used in adjusting the intensity of the 2nd wavelength of light, while similarly defining the exiting of all 3 wavelengths from the second end mirror. The prior art was found to teach making use of 3 wavelength laser systems with intermediate mirrors (US 2003/0035447) as well as color controlling modules in similar systems (see cited Fibrich NPL), but did not teach or suggest the particular cavity configurations to be arranged in the manner outlined above (pump relative to first mirror, intermediate mirror placement relative to color control module, and the exiting of all 3 wavelengths through the second mirror). The claims are therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828